DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/914,554 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Wakao et al. (# US 2021/0001656) discloses an ink set being composed of multiple aqueous inks and including a combination of an ink containing a coloring material and another ink containing no coloring material. An image is recorded by applying the former ink and the latter ink onto a recording medium so that an area to which the former ink is applied and an area to which the latter ink is applied overlap with each other. The coloring material of the former ink contains a fluorescent dye. The latter ink contains water-soluble organic solvent (see Abstract).
(2) Mori et al. (# US 2013/0141498) discloses an ink jet ink comprising a coloring material and a polymer particle, wherein the polymer particle has a core portion and a shell portion (see Claim 1). An ink jet ink containing a coloring material and a polymer particle, wherein the polymer particle has a core portion and a shell portion, the shell portion contains a copolymer A having a unit derived from a compound (a1) represented by a general formula (1) of R1--(C2H4O)n--R2 where R1 is at least one selected from a vinyl group, an allyl group, an acryloyl group and a methacryloyl group, R2 is a hydrogen atom or an alkyl group, and n is 30-100, and a unit derived from an .alpha.,.beta.-unsaturated hydrophobic compound (a2), a proportion of the unit derived from the compound (a1) to the copolymer A is 50-90% by mass or less, a proportion of the unit derived from the compound (a2) to the copolymer A is 10-50% by mass or less, and the core portion contains a polymer of an .alpha.,.beta.-unsaturated hydrophobic compound (b) (see Abstract).
(3) Shimomura et al. (# US 2017/0335122) discloses an aqueous ink for ink jet including a resin particle. The resin particle has a first layer and a second layer in this order from the inside toward the outside of the resin particle. The first layer is formed of a first resin in which the proportion of a unit derived from a cycloaliphatic-group-containing ethylenically unsaturated monomer is 10% by mass or less. The tetrahydrofuran-insoluble fraction of the second layer is 15% by mass or more. The second layer is formed of a second resin having the unit derived from the cycloaliphatic-group-containing ethylenically unsaturated monomer and a unit derived from an ionic-group-containing ethylenically unsaturated monomer. The proportion of the unit derived from the ionic-group-containing ethylenically unsaturated monomer in the second resin is 3% by mass or more to 70% by mass or less (see Abstract).
(4) Horiuchi et al. (# US 2016/0340530) discloses an aqueous ink for ink jet including a resin particle. The resin particle includes a first layer and a second layer in this order from the inside to the outside thereof. The first layer is composed of a first resin, wherein the proportion of a unit derived from an aromatic-group-containing ethylenically unsaturated monomer in the first resin is 10% by mass or less. The second layer has a tetrahydrofuran-insoluble fraction of 10% by mass or more and is composed of a second resin having a unit derived from an aromatic-group-containing ethylenically unsaturated monomer and a unit derived from an ionic-group-containing ethylenically unsaturated monomer, wherein the proportion of the unit derived from the ionic-group-containing ethylenically unsaturated monomer in the second resin is 3% by mass or more to 70% by mass or less (see Abstract).
(5) Horie et al. (# US 2004/0006158) discloses an oil based ink composition for inkjet printer comprising colored resin particles obtained by dispersion polymerization of a monofunctional polymerizable monomer (A) and a macromonomer (M) copolymerizable with the monomer (A) with coloring component fine particles comprising a surface-treated coloring agent, which are dispersed in a non-aqueous solvent having a dielectric constant of from 1.5 to 20 and a surface tension of from 15 to 60 mN/m at 25.degree. C., as seed particles, in the presence of a dispersion stabilizer (P) soluble in the non-aqueous solvent and a polymerization initiator (see Abstract).
(6) Ito et al. (# US 2014/0092168) discloses An ink jet recording method (see Abstract), comprising: using an ink set ([0047]) being composed of a plurality of aqueous inks and including a combination of a first ink containing a coloring material (organic pigments include polycyclic pigments such as azo lakes, azo pigments, phthalocyanine pigments, perylene pigments, perynone pigments, anthraquinone pigments, quinacridone pigments, dioxazine pigments, diketopyrrolopyrrole pigments, thioindigo pigments, isoindolinone pigments, and quinophthalone pigments; dye lakes such as basic dye lakes and acidic dye lakes; nitro pigments; nitroso pigments; aniline black; and daylight fluorescent pigments. Examples of inorganic pigments include titanium oxide, iron oxide-based pigments, and carbon black-based pigments; [0058]).

(7) Auslander et al. (# US 5681381) discloses an aqueous fluorescent inks are disclosed that fulfill United Sites Postal Service requirements for franking and/or automation compatibility, while being able to be used in an ink jet printer. The inks of this invention may be read by current United States Postal Service equipment. The inks are red fluorescent and waterfast, having improved print quality. The formulations are based on water, cosolvent and penetrant solutions of fluorescent toners. The cosolvents are low vapor pressure, polar solvents, and glycol ethers as penetrants (see Abstract).
(8) Murai et al. (# US 2019/0100669) discloses an ink jet printing ink includes a colorant selected from acid dyes and reactive dyes, an organic solvent, and water. The organic solvent has a solubility parameter value greater than or equal to 11 and less than or equal to 13.5. The organic solvent also has a viscosity, at 20° C., greater than or equal to 10 mPa.Math.s and less than or equal to 180 mPa.Math.s.(see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853